—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered September 26, 2000, convicting her of criminal possession of a controlled substance in the fourth degree, upon her plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain physical evidence.
Ordered that the judgment is affirmed.
The defendant’s contention that the police officer’s hearing *452testimony was incredible is unpersuasive. It is well settled that the factual findings and credibility determinations of the hearing court are entitled to great deference on appeal and its conclusions will not be set aside unless manifestly erroneous or unsupported by the record (see People v Curry, 213 AD2d 664). Here, there is no basis to disturb the hearing court’s determination since the officer’s testimony was neither incredible as a matter of law nor patently tailored to overcome constitutional objections (see People v Curry, supra).
Moreover, the police officer had probable cause to search the contents of the defendant’s vehicle (see People v Guido, 175 AD2d 364; People v Martin, 169 AD2d 1006).
The defendant’s remaining contention is without merit. Altman, J.P., Schmidt, Townes and Cozier, JJ., concur.